               Case 1:21-cv-02039-RA Document 22 Filed 07/29/21 Page 1 of 2

     NEW YORK                                                                                              SHANGHAI
      LONDON                                                                                               ATLANTA
    SINGAPORE                                                                                             BALTIMORE
   PHILADELPHIA                                 FIRM and AFFILIATE OFFICES                               WILMINGTON
     CHICAGO                                                                                                MIAMI
  WASHINGTON, DC                                                                                         BOCA RATON
  SAN FRANCISCO                                                                                           PITTSBURGH
                                                   ANDREW L. FISH
  SILICON VALLEY                                                                                           NEWARK
                                             DIRECT DIAL: +1 212 404 8761
     SAN DIEGO                              PERSONAL FAX: +1 212 818 9606                                 LAS VEGAS
    LOS ANGELES                             E-MAIL: ALFish@duanemorris.com                               CHERRY HILL
      BOSTON                                                                                              LAKE TAHOE
     HOUSTON                                     www.duanemorris.com                                      MYANMAR
      DALLAS
      AUSTIN                                                                                          ALLIANCES IN MEXICO
       HANOI                                                                                            AND SRI LANKA
  HO CHI MINH CITY




                                                                                   Application granted. The parties
July 28, 2021                                                                      shall update the Court on the status
                                                                                   of settlement negotiations by no
                                                                                   later than August 30, 2021.
VIA ECF
                                                                                                                SO ORDERED.
The Honorable Ronnie Abrams
United States District Court
                                                                                         __________________________
Southern District of New York
                                                                                                  Hon. Ronnie Abrams
40 Foley Square, Room 2203
                                                                                                        July 29, 2021
New York, NY 10007

          Re:        Cohen & Company Financial Management, LLC v. Alesco Preferred Funding IX,
                     LTD., No. 1:21-cv-02039-RA

Dear Judge Abrams:

       The parties write to advise the Court that they have reached an agreement in principle to
resolve this dispute and to request that the proceedings (including all current deadlines) be stayed
while settlement documents are prepared and finalized.

        Currently, the defendant’s response to the amended complaint and the parties’ joint letter
and proposed scheduling order are due on August 2, 2021, and the initial pretrial conference is
scheduled for August 13, 2021. The parties request that the deadlines be stayed and the
conference adjourned, and that the Court set a control date for approximately 30 days for the
parties to report on the status of settlement finalization in the event the matter has not yet been
voluntarily dismissed. Granting this relief will conserve the resources of the parties and the Court
and facilitate the resolution of this dispute.

        No prior request for this relief has been made. This Court previously granted the parties’
joint requests for two extensions of time for the defendant to respond to the amended complaint
(from June 18, 2021 to July 2, 2021, and from July 2, 2021 to August 2, 2021). In addition, this
Court previously granted defendant a 30-day extension of time from March 31, 2021, to April
30, 2021, to respond to the original complaint.



D UANE M ORRIS LLP
230 PARK AVENUE, SUITE 1130   NEW YORK, NY 10169-0079                        PHONE: +1 212 818 9200   FAX: +1 212 818 9606
          Case 1:21-cv-02039-RA Document 22 Filed 07/29/21 Page 2 of 2



The Honorable Ronnie Abrams
July 28, 2021
Page 2

                                          Respectfully submitted,


                                          /s/
                                          Andrew L. Fish


cc: All counsel (via ecf)
